UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 03/31 Date of reporting period: 06/30/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund June 30, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 140.4% Rate (%) Date Amount ($) a Value ($) Casinos - 6.8% Caesars Growth Properties Holdings, Scd. Notes 9.38 5/1/22 1,225,000 1,332,187 Eldorado Resorts, Gtd. Notes 7.00 8/1/23 725,000 b 786,625 International Game Technology, Sr. Scd. Notes 6.50 2/15/25 515,000 b,c 567,788 MGM Resorts International, Gtd. Notes 11.38 3/1/18 6,310,000 b 6,728,037 MGM Resorts International, Gtd. Notes 7.75 3/15/22 740,000 b 870,425 Scientific Games International, Gtd. Notes 10.00 12/1/22 4,915,000 b 5,406,500 TVL Finance, Sr. Scd. Notes GBP 8.50 5/15/23 1,399,500 c 2,032,159 Consumer Discretionary - 15.8% Alpine Finance Merger, Sr. Unscd. Notes 6.88 8/1/25 825,000 c 841,500 American Axle & Manufacturing, Gtd. Notes 6.25 4/1/25 185,000 b,c 180,838 Aston Martin Capital Holdings, Sr. Scd. Notes 6.50 4/15/22 950,000 c 991,563 Beacon Roofing Supply, Gtd. Notes 6.38 10/1/23 805,000 b 869,400 Beazer Homes USA, Gtd. Notes 8.75 3/15/22 1,100,000 b 1,229,250 Brookfield Residential Properties, Gtd. Notes 6.38 5/15/25 910,000 c 946,400 CalAtlantic Group, Gtd. Notes 8.38 5/15/18 2,025,000 b 2,133,844 CBS Radio, Sr. Unscd. Notes 7.25 11/1/24 1,795,000 b,c 1,857,825 CCO Holdings, Sr. Unscd. Notes 5.75 2/15/26 320,000 b,c 343,200 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 1,194,000 b,c 1,220,865 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 3,220,000 b,c 3,525,900 DriveTime Automotive Group and Bridgecrest Acceptance, Sr. Scd. Notes 8.00 6/1/21 2,835,000 b,c 2,856,262 Eldorado Resorts, Sr. Unscd. Notes 6.00 4/1/25 430,000 b,c 457,413 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 1,000,000 b 950,000 Mattamy Group, Sr. Unscd. Notes 6.88 12/15/23 1,815,000 b,c 1,862,644 MGM Resorts International, Gtd. Notes 6.00 3/15/23 485,000 b 535,925 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 140.4% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Discretionary - 15.8% (continued) Midcontinent Communications & Midcontinent Finance, Gtd. Notes 6.88 8/15/23 1,155,000 b,c 1,250,287 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 3,675,000 b,c 4,002,663 Radiate Holdco, Sr. Unscd. Notes 6.63 2/15/25 960,000 c 962,400 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 2,038,000 b,c 2,190,850 SFR Group, Sr. Scd. Notes 7.38 5/1/26 3,675,000 b,c 4,001,156 TI Group Automotive Systems, Sr. Unscd. Notes 8.75 7/15/23 2,675,000 b,c 2,842,187 Townsquare Media, Gtd. Notes 6.50 4/1/23 1,285,000 b,c 1,299,456 United Rentals North America, Gtd. Notes 7.63 4/15/22 292,000 b 305,870 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 1,228,528 b,c 1,253,099 William Lyon Homes, Gtd. Notes 5.88 1/31/25 2,270,000 b 2,343,775 Consumer Staples - 2.6% Kronos Acquisition Holdings, Sr. Unscd. Notes 9.00 8/15/23 2,830,000 b,c 2,830,000 New Albertsons, Sr. Unscd. Bonds 8.00 5/1/31 2,390,000 2,378,050 Post Holdings, Gtd. Notes 8.00 7/15/25 1,310,000 b,c 1,493,400 Energy - 16.8% Alta Mesa Holdings, Sr. Unscd. Notes 7.88 12/15/24 1,865,000 b,c 1,888,312 Archrock Partners, Gtd. Notes 6.00 4/1/21 240,000 b 235,200 Archrock Partners, Sr. Unscd. Notes 6.00 10/1/22 1,270,000 b 1,238,250 California Resources, Scd. Notes 8.00 12/15/22 685,000 c 435,831 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 2,615,000 b 2,670,569 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 7.00 6/30/24 2,235,000 b 2,503,200 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 5.88 3/31/25 495,000 b 529,650 Chesapeake Energy, Gtd. Notes 8.00 6/15/27 545,000 c 536,144 Chesapeake Energy, Scd. Notes 8.00 12/15/22 518,000 c 549,728 Chesapeake Energy, Sr. Unscd. Notes 8.00 1/15/25 1,065,000 c 1,058,344 CVR Refining, Gtd. Notes 6.50 11/1/22 2,050,000 b 2,075,625 Energy Transfer Equity, Sr. Scd. Notes 7.50 10/15/20 2,500,000 b 2,806,250 Enviva Partners, Gtd. Notes 8.50 11/1/21 2,695,000 b,c 2,887,019 Coupon Maturity Principal Bonds and Notes - 140.4% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 16.8% (continued) Everest Acquisition Finance, Scd. Notes 8.00 2/15/25 640,000 b,c 480,000 Extraction Oil & Gas and Extraction Finance, Gtd. Notes 7.88 7/15/21 2,165,000 b,c 2,235,362 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 975,000 b 955,500 Genesis Energy, Gtd. Notes 6.75 8/1/22 1,900,000 b 1,914,250 Gulfport Energy, Sr. Unscd. Notes 6.00 10/15/24 1,095,000 b,c 1,070,363 Laredo Petroleum, Gtd. Notes 7.38 5/1/22 1,975,000 b 2,002,156 Matador Resources, Gtd. Notes 6.88 4/15/23 1,955,000 b 2,038,087 Murray Energy, Scd. Notes 11.25 4/15/21 1,570,000 c 1,193,200 Nabors Industries, Gtd. Notes 9.25 1/15/19 1,700,000 b 1,853,000 Noble Holding International, Gtd. Notes 7.75 1/15/24 1,495,000 b 1,187,493 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 225,000 b 219,375 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 1,200,000 b 1,170,000 PDC Energy, Gtd. Notes 6.13 9/15/24 1,490,000 b,c 1,519,800 Precision Drilling, Sr. Unscd. Notes 7.75 12/15/23 605,000 b,c 598,950 RSP Permian, Gtd. Notes 6.63 10/1/22 920,000 b 959,100 Sanchez Energy, Gtd. Notes 7.75 6/15/21 2,835,000 b 2,579,850 Trinidad Drilling, Sr. Unscd. Notes 6.63 2/15/25 1,710,000 b,c 1,628,775 Unit, Gtd. Notes 6.63 5/15/21 610,000 b 587,125 Financials - 17.3% Ally Financial, Gtd. Notes 7.50 9/15/20 860,000 b 976,100 Ally Financial, Gtd. Notes 8.00 11/1/31 3,045,000 b 3,745,350 Ashton Woods USA, Sr. Unscd. Notes 6.88 2/15/21 1,050,000 b,c 1,076,250 Cabot Financial, Sr. Scd. Notes GBP 8.38 8/1/20 475,000 650,219 Cabot Financial, Sr. Scd. Notes GBP 7.50 10/1/23 1,200,000 c 1,689,968 Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 427,000 b,c 438,209 Eagle Holding Co II, Sr. Unscd. Notes 7.63 5/15/22 2,245,000 c 2,315,156 Exela Intermediate, Sr. Scd. Notes 10.00 7/15/23 1,260,000 c 1,247,400 FBM Finance, Sr. Unscd. Notes 8.25 8/15/21 2,100,000 b,c 2,260,125 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 140.4% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 17.3% (continued) Garfunkelux Holdco 3, Scd. Bonds GBP 11.00 11/1/23 1,170,000 c 1,693,595 Garfunkelux Holdco 3, Sr. Scd. Notes GBP 8.50 11/1/22 595,000 831,824 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 3,740,000 b,c 3,754,025 HUB International, Sr. Unscd. Notes 7.88 10/1/21 1,175,000 b,c 1,227,875 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 1,675,000 b 1,697,525 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 3,195,000 b 3,769,499 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 1,255,000 b 1,546,713 JPMorgan Chase & Co., Jr. Sub. Notes 6.10 12/31/49 1,263,000 d 1,371,934 Navient, Sr. Unscd. Notes 8.45 6/15/18 2,675,000 b 2,823,462 Orchestra Borrower, Scd. Notes 6.75 6/15/22 1,805,000 c 1,864,384 Solera, Sr. Unscd. Notes 10.50 3/1/24 2,650,000 b,c 3,057,437 Tempo Acquisition, Sr. Unscd. Notes 6.75 6/1/25 1,205,000 c 1,235,125 USIS Merger Sub, Sr. Unscd. Notes 6.88 5/1/25 2,620,000 c 2,672,400 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 3,055,000 b,c 2,955,712 Health Care - 13.2% Auris Luxembourg II, Sr. Scd. Bonds EUR 8.00 1/15/23 530,000 c 652,448 Auris Luxembourg II, Sr. Scd. Bonds EUR 8.00 1/15/23 1,165,000 1,434,155 Capsugel, Sr. Unscd. Notes 7.00 5/15/19 1,353,000 b,c 1,353,000 Community Health Systems, Gtd. Notes 8.00 11/15/19 1,900,000 b 1,916,625 Community Health Systems, Gtd. Notes 6.88 2/1/22 235,000 b 206,213 Community Health Systems, Sr. Scd. Notes 6.25 3/31/23 1,065,000 b 1,103,447 HCA, Gtd. Notes 7.50 2/15/22 5,470,000 b 6,311,012 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 2,445,000 b 2,458,447 Jaguar Holding Co II, Gtd. Notes 6.38 8/1/23 390,000 b,c 411,938 Kindred Healthcare, Gtd. Notes 8.75 1/15/23 3,515,000 b 3,708,325 MPH Acquisition Holdings, Sr. Unscd. Notes 7.13 6/1/24 2,645,000 b,c 2,826,844 Prestige Brands, Gtd. Notes 6.38 3/1/24 890,000 b,c 955,638 Synlab Unsecured Bondco, Gtd. Bonds EUR 8.25 7/1/23 2,125,000 2,715,667 Coupon Maturity Principal Bonds and Notes - 140.4% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 13.2% (continued) Tenet Healthcare, Sr. Unscd. Notes 8.00 8/1/20 750,000 b 760,313 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 2,580,000 b 2,747,700 Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 2,840,000 b,c 2,761,900 Valeant Pharmaceuticals International, Gtd. Notes 5.88 5/15/23 710,000 b,c 612,375 Valeant Pharmaceuticals International, Gtd. Notes 6.13 4/15/25 720,000 b,c 612,000 Valeant Pharmaceuticals International, Sr. Scd. Notes 6.50 3/15/22 395,000 b,c 415,244 Valeant Pharmaceuticals International, Sr. Scd. Notes 7.00 3/15/24 490,000 b,c 516,338 Industrials - 11.6% Ahern Rentals, Scd. Notes 7.38 5/15/23 1,385,000 b,c 1,142,625 BlueLine Rental, Scd. Notes 9.25 3/15/24 2,180,000 b,c 2,272,650 Bombardier, Sr. Unscd. Notes 7.75 3/15/20 425,000 b,c 458,469 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 1,745,000 b,c 1,814,800 Brand Energy & Infrastructure Services, Sr. Unscd. Notes 8.50 7/15/25 1,625,000 c 1,685,937 Cemex, Sr. Scd. Notes 7.75 4/16/26 1,310,000 c 1,501,587 CEMEX Finance, Sr. Scd. Notes 9.38 10/12/22 1,736,000 b,c 1,848,840 Engility, Gtd. Notes 8.88 9/1/24 730,000 b 795,700 Gates Global, Gtd. Notes 6.00 7/15/22 2,175,000 b,c 2,191,312 GFL Environmental, Sr. Unscd. Notes 9.88 2/1/21 2,630,000 b,c 2,873,275 Grinding Media, Sr. Scd. Notes 7.38 12/15/23 1,640,000 b,c 1,787,600 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 750,000 b 783,750 Patheon Holdings I, Sr. Unscd. Notes 7.50 2/1/22 1,990,000 b,c 2,115,619 RSI Home Products, Scd. Notes 6.50 3/15/23 1,270,000 b,c 1,343,025 Tutor Perini, Sr. Unscd. Notes 6.88 5/1/25 840,000 c 886,200 Welbilt, Sr. Unscd. Notes 9.50 2/15/24 1,600,000 1,864,000 XPO Logistics, Gtd. Notes 6.50 6/15/22 1,815,000 b,c 1,914,825 XPO Logistics, Gtd. Notes 6.13 9/1/23 495,000 b,c 517,275 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 2,300,000 b,c 2,380,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 140.4% (continued) Rate (%) Date Amount ($) a Value ($) Information Technology - 8.8% BMC Software Finance, Sr. Unscd. Notes 8.13 7/15/21 1,480,000 b,c 1,539,674 Dell International, Gtd. Notes 7.13 6/15/24 855,000 b,c 940,314 First Data, Gtd. Notes 7.00 12/1/23 4,450,000 b,c 4,761,500 Genesys Telecommunications Laboratories, Gtd. Notes 10.00 11/30/24 2,590,000 b,c 2,916,987 Infor Software Parent, Gtd. Notes 7.13 5/1/21 2,410,000 b,c 2,494,350 Infor US, Gtd. Notes 6.50 5/15/22 1,335,000 b 1,388,400 Rackspace Hosting, Sr. Unscd. Notes 8.63 11/15/24 1,960,000 b,c 2,092,300 Riverbed Technology, Gtd. Notes 8.88 3/1/23 1,274,000 b,c 1,299,480 RP Crown Parent, Sr. Scd. Notes 7.38 10/15/24 1,795,000 b,c 1,871,287 Sophia, Sr. Unscd. Notes 9.00 9/30/23 2,435,000 b,c 2,544,575 Western Digital, Gtd. Notes 10.50 4/1/24 975,000 1,152,625 Materials - 23.8% AK Steel, Gtd. Notes 7.63 10/1/21 540,000 b 564,473 AK Steel, Gtd. Notes 7.00 3/15/27 1,850,000 b 1,919,375 Alcoa Nederland Holding, Gtd. Notes 6.75 9/30/24 245,000 b,c 267,050 Alcoa Nederland Holding, Gtd. Notes 7.00 9/30/26 185,000 b,c 203,963 Anglo American Capital, Gtd. Notes 9.38 4/8/19 1,350,000 c 1,517,062 ArcelorMittal, Sr. Unscd. Bonds 7.75 10/15/39 245,000 b,d 275,931 ARD Finance, Sr. Scd. Notes 7.13 9/15/23 2,000,000 b 2,139,800 Ardagh Packaging Finance, Gtd. Notes 7.25 5/15/24 3,490,000 b,c 3,830,275 BWAY Holding, Sr. Unscd. Notes 7.25 4/15/25 3,260,000 c 3,317,050 Chemours, Gtd. Notes 7.00 5/15/25 1,385,000 b 1,516,575 Consolidated Energy Finance, Sr. Unscd. Notes 6.88 6/15/25 1,225,000 c 1,264,812 Constellium, Sr. Unscd. Notes 6.63 3/1/25 1,930,000 b,c 1,852,800 CVR Partners, Scd. Notes 9.25 6/15/23 2,320,000 b,c 2,436,000 First Quantum Minerals, Gtd. Notes 7.25 4/1/23 1,500,000 b,c 1,477,500 FMG Resources August 2006, Sr. Scd. Notes 9.75 3/1/22 1,625,000 b,c 1,858,594 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 1,145,000 b 993,059 Coupon Maturity Principal Bonds and Notes - 140.4% (continued) Rate (%) Date Amount ($) a Value ($) Materials - 23.8% (continued) Hexion, Sr. Scd. Notes 10.00 4/15/20 1,125,000 b 1,122,188 Hexion, Sr. Scd. Notes 10.38 2/1/22 1,300,000 b,c 1,293,500 Hillman Group, Gtd. Notes 6.38 7/15/22 1,265,000 b,c 1,220,725 Horizon Holdings I, Gtd. Notes EUR 7.25 8/1/23 570,000 c 692,901 Horizon Parent Holdings, Sr. Scd. Bonds EUR 8.25 2/15/22 1,735,000 c 2,079,477 Hudbay Minerals, Gtd. Notes 7.25 1/15/23 735,000 b,c 761,644 Hudbay Minerals, Gtd. Notes 7.63 1/15/25 2,190,000 b,c 2,304,975 Kraton Polymers, Gtd. Notes 10.50 4/15/23 985,000 b,c 1,142,600 Kraton Polymers, Gtd. Notes 7.00 4/15/25 1,480,000 b,c 1,561,400 Mercer International, Gtd. Notes 7.75 12/1/22 2,620,000 b 2,819,775 Mercer International, Sr. Unscd. Notes 6.50 2/1/24 255,000 b,c 266,906 Novelis, Gtd. Notes 6.25 8/15/24 840,000 b,c 884,100 Novelis, Gtd. Notes 5.88 9/30/26 665,000 b,c 686,613 Peabody Energy, Sr. Scd. Notes 6.00 3/31/22 380,000 c 378,575 Peabody Energy, Sr. Scd. Notes 6.38 3/31/25 635,000 c 627,856 Platform Specialty Products, Sr. Unscd. Notes 10.38 5/1/21 2,745,000 b,c 3,043,519 Ply Gem Industries, Gtd. Notes 6.50 2/1/22 435,000 b 455,845 Reynolds Group Issuer, Gtd. Notes 7.00 7/15/24 2,620,000 b,c 2,815,426 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 2,520,000 b,c 2,646,000 Summit Materials, Gtd. Notes 8.50 4/15/22 2,030,000 b 2,304,050 Teck Resources, Gtd. Notes 6.25 7/15/41 880,000 b 917,400 Trinseo Materials Operating, Sr. Unscd. Notes 6.75 5/1/22 2,236,000 b,c 2,375,750 Tronox Finance, Gtd. Notes 6.38 8/15/20 810,000 b 814,050 Tronox Finance, Gtd. Notes 7.50 3/15/22 975,000 b,c 1,009,125 Univar USA, Gtd. Notes 6.75 7/15/23 1,200,000 b,c 1,257,000 Venator Materials, Sr. Unscd. Notes 5.75 7/15/25 1,005,000 c 1,017,563 Real Estate - 1.0% Uniti Group, Gtd. Notes 8.25 10/15/23 1,985,000 b 2,054,475 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 140.4% (continued) Rate (%) Date Amount ($) a Value ($) Real Estate - 1.0% (continued) Uniti Group, Gtd. Notes 7.13 1 2/15/24 535,000 c 531,656 Telecommunications - 20.5% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 790,000 b,c 878,875 Altice Finco, Gtd. Notes 7.63 2/15/25 210,000 b,c 224,963 Altice Finco, Scd. Notes 8.13 1/15/24 1,900,000 b,c 2,075,750 Altice Luxembourg, Gtd. Notes 7.75 5/15/22 2,330,000 b,c 2,475,625 Altice Luxembourg, Gtd. Notes 7.63 2/15/25 2,340,000 b,c 2,582,775 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 2,915,000 b 3,150,036 Cincinnati Bell, Gtd. Notes 7.00 7/15/24 985,000 b,c 1,031,985 Crystal Almond, Sr. Scd. Bonds EUR 10.00 11/1/21 1,150,000 1,431,403 CSC Holdings, Sr. Unscd. Notes 10.13 1/15/23 4,900,000 b,c 5,696,250 Digicel, Gtd. Notes 6.75 3/1/23 615,000 c 580,609 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 3,175,000 c 2,980,214 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 1,425,000 c 1,248,727 DISH DBS, Gtd. Notes 7.75 7/1/26 4,320,000 b 5,130,000 Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 3,190,000 b 2,974,675 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 3,010,000 b 3,431,400 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 415,000 415,623 Intelsat Jackson Holdings, Gtd. Notes 7.50 4/1/21 940,000 871,850 Intelsat Jackson Holdings, Sr. Unscd. Notes 9.75 7/15/25 950,000 c 951,188 Sable International Finance, Gtd. Notes 6.88 8/1/22 2,385,000 b,c 2,587,725 Sprint, Gtd. Notes 7.63 2/15/25 375,000 b 432,656 Sprint Capital, Gtd. Notes 8.75 3/15/32 800,000 b 1,010,000 Sprint Communications, Gtd. Notes 9.00 11/15/18 1,175,000 b,c 1,276,708 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 5,325,000 b 6,842,625 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 2,840,000 b 3,038,800 Utilities - 2.2% Dynegy, Gtd. Notes 7.63 11/1/24 795,000 775,125 Coupon Maturity Principal Bonds and Notes - 140.4% (continued) Rate (%) Date Amount ($) a Value ($) Utilities - 2.2% (continued) NRG Energy, Gtd. Notes 7.88 5/15/21 767,000 b 795,763 NRG Energy, Gtd. Notes 6.63 1/15/27 950,000 b 955,938 The Williams Companies, Sr. Unscd. Notes 7.88 9/1/21 1,335,000 b 1,555,275 Viridian Group Fundco II, Sr. Scd. Notes EUR 7.50 3/1/20 1,390,000 1,663,860 Total Bonds and Notes (cost $354,107,965) Floating Rate Loan Interests - 1.9% Financials - 1.1% New Asurion, Term Loan 10.21 8/10/21 2,750,000 Information Technology - .8% Almonde, Term Loan 8.52 4/28/25 2,040,000 Total Floating Rate Loan Interests (cost $4,923,533) Other Investment - 2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $5,189,499) 5,189,499 e Total Investments (cost $364,220,996) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Security, or portion thereof, on collateral for Revolving Credit and Security Agreement. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, these securities were valued at $212,905,886 or 81.78% of net assets. d Variable rate security—rate shown is the interest rate in effect at period end. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 140.4 Money Market Investment 2.0 Floating Rate Loan Interests 1.9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 365,431,484 - Floating Rate Loan Interests † - 4,923,407 - Registered Investment Company 5,189,499 - - Liabilities ($) Other Financial Instruments: Financial Foreign Currency Exchange Contracts †† - (435,644 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus High Yield Strategies Fund June 30, 2017 (Unaudited) Forward Foreign Currency Exchange Foreign Currency Unrealized Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Barclays Bank British Pound, Expiring 7/31/2017 2,450,000 3,107,073 3,194,434 (87,361 ) Commonwealth Bank of Australia Euro, Expiring 7/31/2017 3,455,000 3,864,918 3,953,014 (88,096 ) Goldman Sachs International British Pound, Expiring 7/31/2017 2,905,000 3,683,659 3,787,686 (104,027 ) Euro, Expiring 7/31/2017 3,565,000 3,989,657 4,078,870 (89,213 ) Morgan Stanley Capital Services Euro, Expiring 7/31/2017 2,650,000 2,965,032 3,031,979 (66,947 ) Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at June 30, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its NOTES investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At June 30, 2017, accumulated net unrealized appreciation on investments was $11,323,394, consisting of $15,613,760 gross unrealized appreciation and $4,290,366 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J.
